                                                                      mv,
           IN THE UNITED STATES DISTRICT COURT FORntn            ^
                                                  '--i I j ou{_ —/ PM I • cn
              THE SOUTHERN DISTRICT OF GEORGIA                     ^
                        SAVANNAH DIVISION               -


UNITED STATES OF AMERICA,
                               )
V.                             )           Case No. CR419-53

MARKIESE YOUNG,


               Defendant.




     Robert C. Hughes, III counsel of record for defendant Markiese

Young in the above-styled case has moved for leave of absence.      The

Court is mindful that personal and professional obligations require

the absence of counsel on occasion. The Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and      trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this ^       day of July 2019.




                                WILLIAM T. MOORE, JR., JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
